In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Hall, J.), dated September 4, 1997, as denied his motion for summary judgment with leave to renew after all discovery has been completed.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly denied the motion as premature. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.